                                 Case 20-15320-LMI        Doc 100      Filed 02/17/21         Page 1 of 3


                                                                                                       t




                                                                                                                V




                    ORDERED in the Southern District of Florida on February 16, 2021.
                %


                                                                                               I
        9




                                                                                      «l


                                                                      Laurel M. Isicoff
                                                                      Chief United States Bankruptcy Judge
___________________________________________________________________________
                                             %                                            0

                                                                                      »

   9^                                        UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF FLORIDA
                                                       MIAMI DIVISION
                                                       www.flsb.uscourts.Qov
                                                                                                            1




                                                                        Case No.:20-15320-LMI
                                                                                           »                        s.
                       Byron Flores                                     Chapter 13
                                         Debtor     /                                                  »



                              'AMENDED AGREED ORDER TO EMPLOYER TO DEDUCT AND REMIT
                                                                                                                V
                                               AND FOR RELATED MATTERS'


                       TO:     BellSouth Telecommunications. LLC (The Employer)

                               CT Corporation System

                              AT&T 1200 South Pine Island Rd
        9                                                                                      t

                              Ft. Lauderdale. FL 33324
            9                                                                                  t




                              The above^amed debtor has voluntarily filed a pefition and plan under chapter
                                        ^                                      «
                       13 of the United States Bankruptcy Code, seeking to pay, in whole or in part, certain

                       debts under the protection of this court. These debts are to be paid by the chapter 13
                                                                                  i




                       1 The wage deductions order being amended to increase the payment amount per the
                       amended plan


                                                                                                       t

                                                                                                   9
                    Case 20-15320-LMI      Doc 100     Filed 02/17/21     Page 2 of 3




       trustee from the debtor’s future earnings, ft is public policy that the employer shall

       assist in the rehabilitation of the debtor to avoid a chapter 7 liquidation pursuant to 11

        U.S.C. § 1325,(b). Accordingly, pursuant to Local Rule 3070-1(D), this court orders:

               1.       The employer immediately shall begin withholding from wage.s, salary,

       commission, or other earnings or income of said debtor $3.690.00 per^month and remit

       this amount by check (with the debtor's name and case number indicated on the check)

       payable to following assigned chapter 13 trustee; (indicate assigfied trustee by checking

       the applicable box):                                                                         V


                    X     Nancy K. Neidich, P.O. Box 2099, Memphis, TN 38101-2099

               2.       The employer is enjoined and restrained from discharging, terminating,

*      suspending, or discriminating against the debtor for any reason whatsoever in

    ' connection with the filing of the chapter 13 petition or this wage-deduction order, the

       employer is ordered further to notify the trustee of'the discharge, termination,

       suspension, or discqminatory action, and the specific reason(s).

               3.       If a summons of garnishment concerning the debtor has been served on

       the employer, this chapter 13 case automatically enjoins and stays the continuation of

       that garnishment proceeding pursuant to 11 U.S.C. § 362(a); and the. employer is

       enjoined and stayed from making any further deductions from the debtor’s earnings on

       account of the garnishment, and is ordered to remit immediately to the chapter 13

       trustee any sums already deducted and not yet paid over to the garnishment court.

              4.        This order supersedes any previous order of garnishment or other order          V


       issued with respect to the debtor's wages, except for income de5uction orders regarding

       child support, alimony and related support arrearages.       Such support orders shall

                                               Page 2 of 4
       LF-75 (rev. 02/07/13)
              Case 20-15320-LMI         Doc 100       Filed 02/17/21   Page 3 of 3




 remain in full force and effect; Failure to comply with the provisions of this order may

 result in an order to show cause why said empioyer should not“be found in contempt of
 this court.

         5.      The debtor shall mail a copy of this order to any garnishment court with an

 action against the debtor and any garnishing creditor. The attorney for the debtor or the

 clerk of court, if the debtor is pro se, must serve copies on4he employer. A certificate of

 service in accordance with Local Rule 2002-1(F) reflecting service on all required’

 parties must be filed with the court.                                                      V


         6.      This order shall be effective immediately upon service on the employer.

 This order shall remain in full force and effect until modified, suspended or terminated

either in writing by the debtor's attorney or by further order of the Court. This order shall

also terminate upon dismissal of this bankruptcy case, conversion of this case to

chapter 7, or entry of a discharge of the debtor.

                                               ###                                              ●V



Agreed to by: (Both debtor amiattorney for debtor, if any, must sign)

     /V                                (The Debtor)
Byron F^res D _
14035 NW 3 Aveny^
Miami, FL 33168/ /


                                       (TIje'Debtor's Attorney)
Robert Sancmezj         :^q.; 355 W.   rgtreet. Hialeah. FL 33012; (305) 687-8008

Submitted by:

Robert Sanchez, Esq.; 355 W. 49 Street, Hialeah, FL 33012; ^305) 687-8008                   V




                                            Page 3 of 4
LF-75 (rev. 02/07/13)
